DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  Regarding claim 19 (line 10), should recite “the chain lifting device.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a releasable fastening arrangement configured to hold said guide bar on said housing” in claim 1.
“a deflection element configured to act on said saw chain” in claim 2.
“a positioning element configured to move said deflection element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,743,513 to Fisher et al. in view of WO2011155880 to Martinsson et al.
In re claim 1, Fisher teaches a chain saw comprising: 
a housing (106); 
a saw chain (104); 
a chain drive sprocket (Fig. 4, cover 300 covers the sprocket); 
a guide bar (102) defining a longitudinal axis (Fig. 1); 
a drive motor (Col. 3, lines 15-20) configured to drive said saw chain in a revolving manner via said chain drive sprocket; 
said guide bar (102) having a longitudinal plane; 
a tensioning device (114,140,142); 
a releasable fastening arrangement (110, 128,206) configured to hold said guide bar on said housing (Col. 2, lines 11-27); 
said guide bar (102) being displaceable via said tensioning device in relation to said housing in a direction of the longitudinal axis of said guide bar when said releasable fastening arrangement is released (Col. 2, lines 11-27).
Regarding claim 1, Fisher teaches a chain saw having a guide bar, but does not teach the guide bar defining a guide groove in which the chain is configured to be guided and the guide bar having a longitudinal plane defined by said guide groove.
Martinsson teaches a chain saw having a guide bar (114) having a guide groove (116) in which the chain is configured to be guided and the guide bar (114) having a longitudinal plane defined by said guide groove.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the chain saw of Fisher with a guide groove as taught by Martinsson to provide continuous support to the chain and permitting the desired tensioning to be achieved. 

Regarding claim 1, Fisher teaches a chain saw, but does not teach a chain lifting device configured separately from said tensioning device; said chain lifting device, when in a deflected position, being configured to deflect said saw chain when said tensioning device tensions said saw chain; and, said chain lifting device, when in an operating position, being configured to relax said saw chain when said guide bar is fixed.
Martinsson teaches a chain lifting device (308) configured separately from said tensioning device (Pg. 9, lines 20-29); said chain lifting device, when in a deflected position (as shown in Figure 3D), being configured to deflect said saw chain when said tensioning device tensions said saw chain (Pg. 9, lines 20-29); and, said chain lifting device, when in an operating position, being configured to relax said saw chain when said guide bar is fixed (Pg. 9, lines 20-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Fisher with a chain saw lifting device as taught by Martinsson to reduce the friction generated between the chain and the guide groove which prevents premature wear of the chain.
In re claim 12, modified Fisher teaches wherein said fastening arrangement (110, 128,206, Fisher) is configured to act on said chain lifting device (308, Martinsson) such that said chain lifting device is situated in said operating position when said fastening arrangement is in a fastened position (Col. 2, lines 11-27, Fisher).
In re claim 13, modified Fisher teaches wherein said fastening arrangement (110, 128,206, Fisher) and said chain lifting device (308, Martinsson) are mutually configured such that said guide bar, when said fastening arrangement is released (Col. 2, lines 12-27), is tensioned by said tensioning device and said chain lifting device is situated in said deflected position (Fig. 3D, Martinsson).
In re claim 14, modified Fisher teaches wherein said tensioning device (114,140,142, Fisher) includes a spring element (206, Fisher) configured to pre-tension said guide bar away from said housing in a direction of said longitudinal axis of said guide bar (Col. 2, lines 11-27, Fisher).
In re claim 15, modified Fisher teaches wherein said fastening arrangement (110, 128,206) and said chain lifting device (308, Martinsson) are mutually configured in such a manner that said fastening arrangement in a partially released position holds said guide bar and said chain lifting device is situated in said deflected position (Col. 2, lines 11-27, Fisher).
In re claim 16, modified Fisher teaches wherein said fastening arrangement includes a chain wheel cover (300) and a clamping element (128) disposed on said chain wheel cover; and, said guide bar (102) via said clamping element is pressed against said housing (as shown in at least Figure 2).
In re claim 17, modified Fisher teaches wherein said fastening arrangement (110,128,206) includes a spring unit (206); and, said clamping element (128), via said spring unit, is mounted on said chain wheel cover (300) transversely to the longitudinal plane of said guide bar.

In re claim 19, Fisher teaches a method for tensioning a saw chain of a chain saw, the chain saw including a housing (106) and a drive motor (Col. 3, lines 15-20); the drive motor being configured to, via a chain drive sprocket, drive a saw chain guided on a guide bar in a revolving manner; the guide bar being held on the housing via a releasable fastening arrangement (110,128,206); and, the guide bar (102), when the fastening arrangement is released, being displaceable in relation to the housing in the direction of a longitudinal axis of said guide bar via a tensioning device (114,140,142).
Regarding claim 19, Fisher teaches tensioning a chain saw, but does not teach deflecting the saw chain via the chain lifting device when the tensioning device tensions the saw chain and the chain lifting device is in a deflected position; and, relaxing the saw chain via the chain lifting device when the guide bar is fixed and the chain lifting device is in an operating position.
Martinsson teaches deflecting the chain saw via the chain lifting device (308) when the tensioning device tensions said saw chain (Pg. 9, lines 20-29) and the chin lifting device is in the deflected position; and relaxing the saw chain lifting device when the guide bar is fixed (Pg. 9, lines 20-29) and the chain lifting device is in an operating position.
See motivation on Page 6, above.

Allowable Subject Matter
Claims 2-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 discloses a chain lifting device includes a deflection element configured to act on said saw chain. The limitation “a deflection element configured to act on said saw chain” has been interpreted under 112, sixth paragraph. Martisson teaches a chain lifting device, but does not teach the specific structure of the lifting device and the deflection element as set forth in the disclosure (and required by 112, sixth paragraph being invoked). 
Stihl (DE1173229) teaches chain saw liftin device which is spring loaded, but does not teach the specific structure of the lifting device and the deflection element as set forth in the disclosure (and required by 112, sixth paragraph being invoked). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 3390710 teaches a chain saw lifting device, US Patent No. 6564459 teaches a chain saw having a guide bar and a tensioning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724